Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “ a magnetic field generating member configured to provide a magnetic field to the rectilinear conductor, wherein a first side edge of the flexible display panel is connected with the rotating shaft of the reel through the slit opening, and a second side edge of the flexible display panel opposite to the first side edge is connected with the rectilinear conductor, wherein the flexible display panel is provided with a conductive coil at a position around the rectilinear conductor, the conductive coil acting as the magnetic field generating member, and wherein the guide rail is U-shaped as a whole and is formed by a continuous thin metal wire as a whole.”
Claims 2-15 are allowable being depend on claim 1.




All cited references in the previous office Action (included in PTO 892) teaches some elements of the claimed invention including the flexible display provided with electromagnet that generates force to roll/unroll of the flexible display. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting the elements of flexible device having magnetic field provided with a conductive coil and the U-shaped guide rail of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841